



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Provincial
                Rental Housing Corporation v. Hall,









2005 BCCA
            36




Date:
      20050124

Docket: CA030118; CA030302

Docket: CA030118

Between:

Provincial Rental Housing Corporation

Respondent

(
Plaintiff
)

And

Terry Hall

Appellant

(
Defendant
)

And

John Doe, Jane Doe and Persons Unknown

Defendants

- and -

Docket: CA030302

Between:

Provincial Rental Housing Corporation

Appellant

(
Plaintiff
)

And

Terry Hall,
      Kerry Pakarinen, Rick Lavallie, Sky Noral Wright, Craig Scott Ballantyne,
      Shannon Bundock, David Botten, Megan Oleson, Jessica Peart, Ivan Donald
      Drury, Christopher Watkins, Lynette Tooley, Travis Livingstone, Chrystal
      Durocher, Taum Danberger, Michael Krebs, Nathan Garfat, Calvin Woida, Stephen
      Legarde, Manuel Detler Shulte, Marwan Marwan, Brittany Vaughan, Gavin Leo
      Dillon, Ken Howard, Pierre Henrie, Ronald John Szlavko, Thomas Vanderbaaren,
      Frank Ermineskin, Lacey Rainer, Mark Erin McComb, Anton Yui Pilipi, Roger
      John Robinson, Justin Raymond Goodman, Reginald Leslie Povey, Jade Osborne,
      Glenda Penny, Benerice Fortier, Michael Sider, Michael Edward Plats, and
      James McNeil Leyden

Respondents

(
Defendants
)











Before:



The Honourable
            Madam Justice Rowles





The Honourable
            Madam Justice Prowse





The Honourable
            Mr. Justice Oppal









A.C. Ward
            and
L.J. Tessaro



Counsel for
T. Hall and K. Pakarinen





R.G. Kuhn
            and
K.L. Boonstra



Counsel for Provincial Rental Housing Corporation





N.A. Quastel



Counsel for R. Lavallie, S.N. Wright, C.S.
            Ballantyne, S. Bundock,
D. Botten, M. Oleson and
J. Peart





Place and
            Dates of Hearing:



Vancouver, British Columbia





7 and 8 June 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





24 January 2005









Written
              Reasons by
:





The Honourable
            Madam Justice Rowles





Concurred
              in by:





The Honourable
            Madam Justice Prowse

The Honourable
            Mr. Justice Oppal





Reasons for Judgment of the Honourable Madam Justice
        Rowles:

I.    Overview

[1]

We
      heard three appeals at the same time, all of which concern orders made
      during a period of protest about the lack of social housing for the poor
      and homeless in Vancouver.  The protest was centred in and around the former
      Woodward's Department Store building on Hastings Street in Vancouver ("Woodward's
      Building").  At the time of the protests, proposals for redevelopment
      of the Woodward's Building for low cost or social housing had floundered.

[2]

The
      first two appeals, which are dealt with in these reasons, are from orders
      made in an action brought by a Crown corporation, the Provincial Rental
      Housing Corporation ("PRHC"), which was then the owner of the
      Woodward's Building.  The appeal in CA030118 is from an
ex parte
(without
      notice) interlocutory injunction granted by Madam Justice Loo on 16 September
      2002, the terms of which are set out later in these reasons.  The appeal
      in CA030302 is from the order of Madam Justice Dillon dated 7 November
      2002, awarding costs of the day against PRHC to a number of protestors
      who had been arrested and released on an undertaking to comply with Madam
      Justice Loo's order and to appear before the court on 7 November 2002.

[3]

The
      third appeal,
Vancouver (City) v. Maurice
, 2005 BCCA 37,
      was brought from an interlocutory injunction granted by Mr. Justice Lowry
      in an action commenced by the City of Vancouver against certain named defendants
      as well as "John Doe, Jane Doe and Other Persons Unknown".  The
      City's action concerned the erection of structures and other objects on
      the sidewalks surrounding the Woodward's Building and was founded on the
      alleged violation of its
Street and Traffic By-law
and the provisions of the
Vancouver
      Charter
, S.B.C. 1953, c. 55, regarding enforcement of by-laws.  The
      City served its Writ on the named defendants as well as various protestors
      who appeared to be in violation of the by-law.  When the City later brought
      its application for an interlocutory injunction, it served the named defendants
      and those who had entered appearances and went to some lengths to ensure
      that notice of the application was widely distributed to the protestors.  The
      order

made in that case specifically provided that it did not "prohibit
      or limit the right of the Defendants, or any other persons, to lawfully
      assemble on any street or any part thereof."  Reasons for judgment
      dismissing the appeal in
Vancouver v. Maurice
are being released
      at the same time as these reasons.

[4]

In
      the Writ issued in PRHC's action, the only defendants shown in the style
      of cause were "John Doe", "Jane Doe" and "Persons
      Unknown".  When PRHC's application for an interlocutory injunction
      came before Madam Justice Loo, no notice of either the Writ or the application
      had been given to any of the protestors.

[5]

Mr.
      Terry Hall, one of the protestors, retained a lawyer who was alerted through
      media reports that an injunction application was going to be made.  Mr.
      Cameron Ward, the lawyer retained by Mr. Hall, appeared in court before
      Madam Justice Loo and asked that the application be adjourned so that the
      protestors who might be affected by the order could be notified, but that
      request was refused.  Mr. Ward then asked to make submissions with respect
      to the granting of the interlocutory injunction sought by PRHC, but the
      chambers judge refused that request as well.  The interlocutory injunction
      was granted with one minor exception in the terms sought by PRHC in its
      motion.

[6]

An
      enforcement order was made on the evening of the same day the interlocutory
      injunction was granted.  Although Mr. Hall had been added as a party to
      the proceedings when the application had earlier come before Madam Justice
      Loo, no notice was given to his lawyer of PRHC's application for an enforcement
      order.

[7]

Five
      days later, a number of protestors were brought before the court by the
      police for having allegedly violated the terms of the interlocutory injunction.  All
      were released by Madam Justice Bennett on certain undertakings, one of
      which was to appear in court on 7 November 2002.

[8]

On
      the morning of 7 November 2002, 34 of the 54 protestors who had been released
      on undertakings appeared before Madam Justice Dillon.  Counsel for PRHC
      told the chambers judge that he had been informed the previous evening
      that the Attorney General did not intend to pursue criminal contempt proceedings
      against the protestors who had been arrested.  No material had been filed
      by PRHC under Rule 56(7) of the
Rules of Court
which would
      allow it to pursue civil contempt proceedings against any of the protestors,
      and counsel for PRHC told the court that PRHC did not intend to do so.  Madam
      Justice Dillon dismissed the contempt proceedings and ordered costs of
      the day to the protestors who had appeared pursuant to the undertaking
      each had given.

[9]

On
      the appeal brought from the
ex parte
interlocutory injunction granted
      by Madam Justice Loo, the appellant contends that the chambers judge erred
      in failing to give the appellant the opportunity to be heard before granting
      the interlocutory injunction and erred in failing to ensure that identified
      persons were before the court.

[10]

In
      appeal CA030302, PRHC argues that Madam Justice Dillon erred by failing
      to consider or appreciate the nature of the hearing she was conducting
      and erred by concluding that there was an event for which costs could properly
      and judicially be ordered against PRHC.

[11]

In
      my respectful view, both appeals must be allowed.

[12]

The
      essence of the appellant's argument on the appeal from Madam Justice Loo's
      order is that when the extraordinary remedy of an interlocutory injunction
      is sought, the courts must ensure adherence to fundamental procedural safeguards
      and, in particular, the right to be heard, before any injunctive relief
      is granted.  The jurisprudence and Rules 45(3) and 52(12) through (12.3)
      of the
Rules of Court
provide support for that argument.

[13]

In
Gulf
          Islands Navigation Ltd. v. Seafarers International Union of North America
          (Canadian District)
, (1959), 27 W.W.R. 652, 18 D.L.R. (2d)
          216 (B.C.S.C.); aff'd 28 W.W.R. 517, 18 D.L.R. (2d) 625 (B.C.C.A.)
          [cited to W.W.R.], an
ex parte
injunction had been granted in
          the context of a labour dispute, which the defendants were seeking
          to set aside.  Wilson J., as he then was, made the following observation
          about applications for
ex parte
interlocutory injunctions, at
          653:

A great many interlocutory injunctions are applied for, particularly
      in actions relating to labour disputes.  Where the application is made
ex
      parte
the utmost scrupulosity and care must be exercised by the judge.  In
      the course of trying to restrain "irreparable" damage to one
      litigant, he may cause it to another.  The first inquiry to be made in
      all cases is, "Why did you not give notice?"; and if the answer
      elicited does not reveal extraordinary urgency, the application must be
      refused.

[14]

Today
      the courts are not infrequently faced with applications for interlocutory
      injunctions in civil actions in which plaintiffs seek to enforce their
      property or other private rights in the context of political protest that
      may have trenched on those rights.  In
Everywoman's Health Centre
      Society (1988) v. Bridges

(1990), 54 B.C.L.R. (2d) 273 (C.A.),
      which was a case arising out of demonstrations outside a Vancouver abortion
      clinic, Southin J.A., with McEachern C.J.B.C. and Hollinrake J.A. concurring,
      expressed unease about the circumstances in which injunctive relief is
      granted in cases involving public protest and the form such relief takes
      (at paras. 31-37):

Today, the citizenry take to the streets over
      many social issues.  Once upon a time, the citizenry rarely took to the
      streets save in labour disputes...

I think it is not unfair or unkind to say that
      by the 1950's, the courts of British Columbia were thought to be anti-labour
      because of the number of injunctions granted in labour disputes.

Ultimately, to the relief of most, if not all,
      judges, the jurisdiction to deal with what is commonly called picketing
      was, in large measure, placed in the hands of what is now the Industrial
      Relations Council.

There is today the
      grave question of whether public order should be maintained by the granting
      of an injunction, which often leads thereafter to an application to commit
      for contempt or should be maintained by the Attorney General insisting
      that the police who are under his control do their duty by enforcing the
      relevant provisions of the Criminal Code.

* * *

It is obvious to me that the terms of this order were taken from precedents
      developed during the course of labour disputes.  There is much to be said
      for the proposition that such precedents should be put permanently away
      and the court should give, in these cases where the citizens take to the
      streets and an injunction is sought, a fresh consideration to the extent
      to which the court should go.  That consideration should, in every case,
      depend on the precise nature of the dispute, the precise conduct in issue
      and so on.

[15]

In
MacMillan
          Bloedel Ltd. v. Simpson
, [1996] 2 S.C.R. 1048, which was decided
          after
Everywoman's Health Centre
, the Supreme Court of Canada dispelled any
          question about whether the
courts
          have the power in the context of civil litigation to enjoin non-parties
          or members of the public from specified conduct, regardless of whether
          such conduct would also constitute a criminal offence.  That case arose
          out of protests against the logging operations of the MacMillan Bloedel
          Forest Products Company on Vancouver Island in the Clayoquot Sound
          region of British Columbia, following a government decision to permit
          certain harvesting of old-growth forest in the Pacific Rain Forest.
          People opposed to the harvest mounted protests and one form of protest
          was to block public roads so as to prevent the logging trucks from
          sending cut logs out of the forest area.

[16]

The
      fundamental conflict inherent in such litigation was described by McLachlin
      J., as she then was, in
MacMillan
      Bloedel
, (at para.
      13):

This
      case, like most, rests on a fundamental conflict. The conflict is between
      the right to express public dissent on the one hand, and the exercise of
      property and contractual rights on the other. Thus the appellants are wrong
      in asserting that the orders in question are nothing more than "government
      by injunction" aimed at suppressing public dissent. The respondent
      is equally wrong in asserting that this case has nothing to do with the
      public expression of dissenting views and pertains only to private property.
      This case is about both.
In a society that prizes both the right to
      express dissent and the maintenance of private rights, a way to reconcile
      both interests must be found. One of the ways this can be done is through
      court orders like the one at issue in this case. The task of the courts
      is to find a way to protect the legitimate exercise of lawful private rights
      while preserving maximum scope for the lawful exercise of the right of
      expression and protest
.

[Underlining added.]

[17]

In
      this case, the chambers judge, after refusing either to adjourn the application
      or to hear submissions from counsel for Mr. Hall, granted an
ex parte
interlocutory
      injunction which provided that the order could be set aside on 48 hours
      notice.  As the extract from the transcript set out later in these reasons
      indicates, the chambers judge apparently took the view that because the
ex
      parte
interlocutory injunction could be set aside on 48 hours notice,
      any concern about the rights of Mr. Hall and the other protestors that
      might be affected by the order was adequately met.

[18]

Criticism
      about the use of interlocutory injunctions in cases involving social or
      political protest include complaints that such orders are frequently obtained
ex
      parte
(without notice to the persons the applicant wishes to enjoin)
      in circumstances where notice could and should be given and that such orders
      are given without regard for the possible harm they may cause in curtailing
      freedom of expression, including the right to express dissenting views.  When
      the failure to obey an injunction subjects the persons enjoined to liability
      to fine or imprisonment for contempt of court, it is not difficult to understand
      how
ex parte
interlocutory injunctions may be regarded as a means
      of stifling unwanted or inconvenient protest, as the appellant in this
      case contends.

[19]

Rule
      45(3) of the
Rules of Court
provides that "[i]f an application
      for an interlocutory injunction is made without notice, the court may grant
      an interim injunction."  In this case, no consideration appears to
      have been given to granting injunctive relief limited to a short, stated
      period of time rather than the interlocutory injunction granted in this
      case. Had a time-limited interim order been granted, the burden of establishing
      the need for injunctive relief would have remained with PRHC when it moved
      to continue the injunction.  By contrast, the
ex parte
interlocutory
      injunction the chambers judge granted in this case cast the burden on the
      protestors to make any further application and to show that the order ought
      to be set aside or varied as to its terms.

[20]

When
      no notice is given to protestors of an application for injunctive relief,
      it seems to me that even where extraordinary urgency can be made out by
      the applicant, the granting of a short, time-limited injunction would be
      a preferable form of order.  Granting an injunction for a short period
      limits the risk of irreparable harm to the plaintiff while ensuring that
      notice can be given to the protestors and others who may be affected by
      the order.  Preparation of material and a contested hearing are then possible.  Among
      other matters that can be heard at the contested hearing, submissions can
      then be directed at how the lawful exercise of the right of freedom of
      expression, which includes protest, is to be taken into account in weighing
      the balance of convenience and, if an interlocutory order is required,
      how freedom of expression can be minimally impaired.

[21]

When
      the protestors who had been released on undertakings came before Madam
      Justice Dillon on 7 November 2002, PRHC had not filed any material as required
      under the
Rules of Court
to pursue civil contempt proceedings
      against the protestors.  Indeed, given the state of the pleadings at that
      time, there might have been some question about whether civil contempt
      proceedings could be maintained against any of the protestors.  PRHC appears
      to have been waiting to see whether the Attorney General would pursue criminal
      contempt proceedings against the protestors who had been apprehended for
      breach of the court order, but PRHC did not discover what the Attorney
      General intended to do until the evening before the date on which the protestors
      were scheduled to appear in court.

[22]

In
      awarding costs of the day to the protestors, the chambers judge seems to
      have considered that what had brought the protestors to court was analogous
      to the situation in which parties to an action appear in response to a
      motion that is withdrawn by an applicant on the day it is set for hearing.  With
      respect, that does not seem to me to be a sound analogy, for it rests on
      the assumption that PRHC could have controlled the process and therefore
      could have controlled whether the protestors, some of whom had retained
      lawyers, were required to appear.  That assumption overlooks the fact that
      the undertakings of the protestors to appear on 7 November had been given
      to the court, not to PRHC, and it was only the court that could release
      the protestors from their undertakings.  It also overlooks the decision
      in
Poje v. A.-G. B.C.
, [1953] 1 S.C.R. 516, 2 D.L.R. 785;
      105 C.C.C. 311, in which it was held that a court could hold parties who
      had breached a court order in contempt, regardless of whether the party
      who had originally obtained the interlocutory injunction was no longer
      pursuing the matter.

[23]

The
      standard of review that is applied by this Court on an appeal from a discretionary
      order is not in dispute.  Whether or not to grant an injunction is a matter
      of discretion and so is the award of costs.  This Court will not interfere
      with a discretionary order unless the chambers judge has erred in law or
      in principle, or the result is so plainly wrong on the facts as to work
      an injustice:
Creasey v. Sweny
, [1942] 3 W.W.R. 65 (B.C.C.A.);

Taylor v. Vancouver
      General Hospital
,
      [1945] 3 W.W.R. 510 at 517 (B.C.C.A.)
; and
Re Down

(2000),
      85 B.C.L.R. (3d) 173 at 176, 2000 BCCA 637.

[24]

In
      my view, the orders under appeal resulted from errors in principle and
      must be set aside.

[25]

I
      will now set out in greater detail the background leading to the two appeals
      from the orders made in PRHC's action and expand on my reasons for concluding
      that the appeal from the order made by Madam Justice Loo must be allowed.

II.   Background

[26]

On
      14 September 2002, various people entered and occupied the Woodward's Building.  On
      the morning of 16 September 2002, PRHC filed a Writ and Statement of Claim
      in the Supreme Court of British Columbia, as well as a "without notice" motion
      for an interlocutory injunction enjoining anyone from entering or occupying
      the Woodward's Building.  The only defendants shown in the style of cause
      on the Writ filed by PRHC were "John Doe, Jane Doe and Persons Unknown".

[27]

In
      its Statement of Claim the PRHC alleged:

5.    On or about September 14, 2002, the Defendants,
      and others, without legal justification, entered into, beset and occupied
      the Woodwards Building.

6.    The Defendants did not have authorization from
      PRHC [or] its agents to enter or occupy the Woodwards Building.

7.    PRHC and its agents have demanded that the Defendants
      leave the Woodwards Building but the Defendants have wrongfully refused
      to do so.  The Defendants remain within the Woodwards Building at the time
      of the filing of this Statement of Claim.

8.    The Defendants' entrance into the Woodwards Building
      and their continued occupation of the Woodwards Building constitutes a
      trespass.

9.    Upon entering the Woodwards Building, the Defendants
      intentionally, or alternatively, negligently, caused damage (the "Damages")
      to improvements within the Woodwards Building and chattels stored in the
      Woodwards Building that are owned by PRHC and its agents and employees.

10.   The Damages caused by the Defendants constitute
      a nuisance and a trespass.

11.   As a result of the wrongful conduct of the Defendants,
      PRHC has sustained damages, the quantum and extent of which are not currently
      known or determinable but which damages will be disclosed prior to the
      trial of this matter.

WHEREFORE the Plaintiffs
      claim against the Defendants jointly and severally:

(a)   General damages;

(b)   Special damages;

(c)   An
      injunction requiring the Defendants to cease their occupation of the Woodwards
      Building;

(d)   An interim injunction;

* * *

[28]

In
      its motion, PRHC sought the following orders, "pending the trial of
      this action or until further Order of this Court":

1.    The Defendants,
      by themselves, their servants, agents or otherwise, and all other persons
      having knowledge of this Order, that are trespassing on or occupying the
      Lands as described in this paragraph, or any structure or building on the
      Lands, immediately leave and cease and desist any trespass on or occupancy
      of the lands and premises at 101 West Hastings Street,...:

(the "Lands")

unless they have the express authorization of the Plaintiff to enter
      on or remain on the Lands or in the building or structure on the Lands.

2.    The Defendants, by themselves, their servants,
      agents or otherwise, and all persons having knowledge of this Order, are
      enjoined from entering onto or into the Lands or any structure or building
      on the Lands, or encouraging or counselling others to enter onto or into
      the Lands or any structure or building on the Lands, without the express
      authorization of the Plaintiff.

3.    The Defendants, by themselves, their servants,
      agents or otherwise, and all persons having knowledge of this Order, be
      enjoined from obstructing or interfering with, or encouraging or counselling
      others to obstruct or interfere with the operations of the Plaintiff, or
      its agents or employees, on the Lands or in any structure or buildings
      on the Lands, including the access to and egress from the Lands and any
      structure and building on the Lands.

4.    The Plaintiff be excused from serving copies of
      the Affidavit material heard on this Application when serving this Order,
      provided that the Plaintiff will provide copies thereof on the of [
sic
]
      request any Defendant who is served with this Order.

5.    Any
      person affected by this Order be at liberty to apply to set aside or vary
      this Order on 48 hours notice.  Rule 51A of the Rules of Court shall not
      apply to any application to vary or set aside injunctions in this action.

[29]

PRHC
      filed three affidavits in support of its motion for an
ex parte
interlocutory
      injunction.  Mr. Shayne Ramsay, the Chief Executive Officer of the British
      Columbia Housing Management Commission ("BCHMC") deposed that
      BCHMC is the agent of PRHC and manages its affairs, including the buildings
      it owns.  He deposed that the Woodward's Building was purchased by PRHC
      in about March 2001, that it was unoccupied at the time of purchase and
      had remained unoccupied.  Mr. Ramsay stated that some construction work
      had been undertaken but none had been done for about four months.

[30]

Mr.
      Ramsay stated that PRHC had contracted with Vancouver Security Management
      Ltd. to provide security services for the Woodward's Building.  He acknowledged
      that he had not gone into the building before swearing his affidavit.  Mr.
      Ramsay deposed, in part, as follows:

13.   I and PRHC are concerned that the Woodwards Building
      is not suitable for human habitation and that the Protestors may be injured
      if they continue to occupy the Woodwards Building.

14.   Further, I and PRHC are very concerned about the
      property damages referred to in Mr. Singh's Affidavit and are concerned
      that further property will be damaged if the Protestors remain in the Woodwards
      Building.  We are also concerned that the heating and cooking equipment
      referenced in Mr. Singh's Affidavit may cause a fire in the Woodwards Building.

15.   PRHC
      undertakes to abide by any Order this Court may make as to damages as the
      result of obtaining the injunctive relief that it seeks in this application
      for an interlocutory injunction....

[31]

Mr.
      Sarjit ("Dennis") Singh Dhaliwal is the owner of Vancouver Security
      Management Ltd.  In his affidavit, he stated that since about March 2001,
      his company has had a contract with BCHMC to provide security services
      for the Woodward's Building.  He described the building as having eight
      stories with two levels of basement, and as being in the following state:

3.    The Woodwards Building is not occupied and has
      not been occupied since Vancouver Security first start[ed] providing the
      security services as set out in the previous paragraph.  It has been under
      construction for some time, although no construction work has been done
      therein for approximately three to four months.

4.    The interior partitions of the former Woodwards
      department store have been demolished, but little reconstruction has occurred.  There
      are some partially constructed walls.  The floors are uneven.  It is very
      dusty.  There are exposed electrical wires and cables in the walls and
      running across the floors in some locations.  There is rubble strewn around
      the building in various places.

5.    Many of the floors and areas of the Woodwards
      Building are not safe.  The building is quite old and some of the floors,
      which are constructed from wood, have deteriorated.  There are numerous
      holes in the wooden floors, ranging from approximately 1/2 inch to two
      feet in diameter.  Prior to the events described in this my Affidavit,
      there was plastic yellow "hazard" tape (the "Hazard Tape")
      blocking off some particularly most unsafe areas within the Woodwards Building.

6.    As
      a result of some of the construction work that has been done in the past
      at the Woodwards Building, there are three large openings that extend from
      the basement levels up through to the eighth floor.  I estimate that these
      openings are approximately 30 feet by 30 feet in size.

[32]

Mr.
      Dhaliwal stated that the security service provided at the Woodward's Building
      consisted of one full time guard 24 hours a day with patrol dogs to patrol
      the ground floor at night.  He deposed that he had received a report from
      an employee at the building at about 1:30 p.m. on Saturday, 14 September
      2002.  The employee reported that he had heard the dogs barking and, after
      leaving the building to see what was happening, saw that "individuals
      had set up a protest under a canopy of the building at the corner of Abbott
      Street and West Hastings Street" and that the Vancouver Police were
      already in attendance.  Mr. Dhaliwal said he immediately went to the Woodward's
      Building.  His affidavit, which describes what he observed, contains references
      to the actions of the police at the Woodward's Building:

13.   I saw people (the "Protestors") using
      ladders to climb into the second floor of the Woodwards Building.
There
      were three Vancouver Police officers at the Woodwards Building at the time.  I
      spoke with the police officers, and particularly with Sergeant G.P. Meeres
      and received an incident report number from them.

14.
I allowed the police to handle the situation
        at that time.

15.   At 1:47 pm, I received a telephone call from Intercon
      Security, which is an alarm monitoring company that monitors the security
      alarm that has been set up in the BCHMC office on the second floor of the
      Woodwards Building.  Vancouver Security has access to this office.  This
      office contains plans, tools, furniture and documents in one area, and
      computer equipment and other office equipment in another area.

16.
I told the police that the Protestors must
        have broken into the BCHMC office on the second floor.
The BCHMC
        office was kept locked at all times and was locked prior to the Protestors
        entering the Woodwards Building.

17.   At approximately 2:00 p.m., Mr. Tolosa then went
      into the Woodwards Building to investigate what the Protestors were doing,
      taking a camera with him.  Mr. Tolosa advised me that he had previously
      taken pictures of the outside of the Woodwards Building, including pictures
      of the banners erected by the Protestors on the outside of the Woodwards
      Building.

18.   When Mr. Tolosa came out of the Woodwards Building,
      he reported to me that the Protestors were damaging the BCHMC office and
      other parts of the Woodwards Building.  He gave me the film from his camera,
      which he told me had pictures that he had taken of the events inside the
      Woodwards Building.

[Underlining added.]

[33]

In
      his affidavit, Mr. Dhaliwal described later events as follows:

22.
At approximately 4:00 p.m. on Saturday, September
        14, 2002, a senior officer with the Vancouver Police arrived and I went
        in with him to meet with the Protestors.  There were approximately 30
        Protestors.  The police officer advised the Protestors that the building
        was unsafe and asked them not to be on the wooden portions of the floor.  The
        Protestors agreed to remove their ladders from the Woodwards Building
        at 7:00 p.m. that evening to avoid any further persons coming into the
        building.

23.   I noticed that the Hazard Tape that had previously
      been surrounding dangerous areas of the floor of the Woodwards Building
      had been removed.

24.   I also saw that the Protestors had brought cooking
      equipment and gas powered space heaters into the Woodwards Building.  They
      had also set up a make-shift toilet in the BCHMC office, which is essentially
      a box surrounded by a canvass, presumably for privacy.

25.   I also noticed that many of the safety barricades
      that had been erected at various places in the Woodwards Building had been
      removed.  Some of the stairwells in the Woodwards Building had been barricaded.

26.   After exiting the Woodwards Building, I saw a
      banner had been hung from the large "W" that is on a tower on
      the roof.

27.   At approximately 10:00 pm, on Saturday, September
      14, 2002, I went back into the Woodwards Building to investigate the activities
      of the Protestors.  I approached one of the Protestors who appeared to
      be leading the rest and asked if he would provide a list of their names.  He
      indicated to me that his name is "Ivan" and stated that while
      he would provide the number of Protestors that are in the Woodwards Building,
      they would not provide their names.  "Ivan" advised me that there
      are 17 Protestors in the Woodwards Building.

28.   "Ivan" told me that the Protestors were
      waiting for an injunction to be obtained from this Court and that they
      wanted the police to physically remove them from the Woodwards Building.

29.   "Ivan" also told me that some of the
      Protestors had to go to the roof of the Woodwards Building for fresh air
      because they suffer from asthma.  The only way for the Protestors to access
      the roof is for them to break through the door to the roof, which is always
      locked.

30.   On the evening of Saturday, September 14, 2002
      and during the day of Sunday, September 15, 2002, I observed tents and
      protestors on the sidewalks surrounding the Woodwards Building on West
      Hastings Street and Abbott Street.  I also observed banners and signs that
      the Protestors had erected and attached to the Woodwards Building.

31.   I overheard some of these Protestors on the outside
      of the Woodwards Building speaking to the media and telling them that the
      reason for the protest was their dissatisfaction with the state of social
      housing on the downtown east-side of Vancouver.

32.
On the afternoon of Sunday, September 15, 2002,
        I saw a number of the Protestors climbing on the "W" tower
        on the roof of the Woodwards Building and the police had to attend once
        again to persuade them to climb down from the tower.

[Underlining added.]

[34]

The
      affidavit of Mr. Joe Tolosa, the security guard at the Woodward's Building
      to whom Mr. Dhaliwal had spoken, simply confirms that the photographs were
      those he had taken and that they accurately depicted what he saw when he
      went into the building.

[35]

At
      the time PRHC's motion was to be heard, Mr. Cameron Ward appeared before
      Madam Justice Loo and asked that PRHC's motion be adjourned.  Mr. Ward
      had been retained by Mr. Terry Hall, one of the protesters, and had been
      alerted by media reports of an impending injunction application.  When
      his application to adjourn the motion was refused, Mr. Ward asked to make
      submissions on the substance of the application but that request was also
      refused.  Madam Justice Loo made an order adding Mr. Terry Hall and another
      as parties to the proceeding and immediately thereafter granted the interlocutory
      injunction.

[36]

The
      following extract from the transcript of the proceedings before Madam Justice
      Loo on 16 September 2002 contains, among other things, Mr. Ward's request
      to have PRHC's application adjourned and to be able to make submissions,
      as well as the response of the chambers judge to those requests:

MR. WARD:  ...

My friend has said that
      here, as I understood his submission, nobody has identified themselves
      or the person's identity cannot be ascertained, which is why the Style
      of Cause reads the way it does.  As I say, I was retained this morning,
      but I did watch the news and read the newspapers in the last few days and
      I saw people being identified on news broadcasts by name.  These people
      occupying the premises may be homeless, but they are not nameless or faceless
      and there is no evidence, as far as I can tell on my quick scan of the
      affidavits, that the plaintiff has taken any diligence or has used any
      diligence in ascertaining the identities.  As I say, when I watched the
      television coverage on the evening news, I saw people identified by name
      on the coverage.

THE COURT:  Then do you have their names
      down?

MR. WARD:  I do not --

THE COURT:  All right.

MR. WARD:  -- but I would have to muster
      the evidence, and that is one of the additional reasons for seeking the
      adjournment is so that the evidence is before Your Ladyship.

The reason that this point
      is particularly important, My Lady, is this.  This process, as I have personally
      seen as counsel many times and this Court may well be aware of, is the
      first step in what I submit is a -- is the first step in seeking the exercise
      of police powers and ultimately the exercise of the court's contempt powers
      for if people, people who may not be my clients, disobey the court injunction,
      they will undoubtedly be arrested and brought before this court and be
      alleged to be in contempt.  The court's tendencies to impose very serious
      sanctions on these people ‑‑the current range of sanctions
      is about fourteen to twenty-one days' incarceration.


This type of proceeding,
        the civil injunction, is one of the rare civil proceedings in these courts
        which results in incarceration.  Therefore, in my submission, great care
        must be taken at the outset to ensure that the procedural regularities
        that apply to other actions in this court are followed here.  In other
        words, at a minimum, those persons who may be affected by the granting
        of the relief and ultimately by the order sought ought to be given notice
        of this proceeding and ought to be identified where their identities
        are ascertainable.

THE COURT:  All right, Mr. Ward.  I am not
      inclined to adjourn this application.  Dealing with your two points, I
      am not about to adjourn this application on the basis of what you refer
      to as a procedural irregularity.  I am satisfied that the plaintiff has
      made an attempt to identify the persons or the protestors and they have
      not identified themselves.  I would say this, though, that Mr. Kuhn does
      now have the names of two of the protestors, that is, Terry Hall and Kelly
      Alm, and they should be named as defendants in the action, so the Writ
      of Summons will be amended to include their names.


As to your first point, I agree that this is a matter for the
        police, but the protestors are trespassing on private property, taking
        the law into their own hands, and the plaintiff is not precluded from
        pursuing its civil remedy
....

* * *

MR. KUHN:  Yes, My Lady.

THE COURT:  I think there should also be,
      at or about the location where the ladder is --

MR. WARD:
My Lady, I am sorry to interrupt.  I
        have not yet made any submissions on the merits of the application.  I
        seek an opportunity to address the merits of the application before the
        order is pronounced.

THE COURT:
No, but you have told me that
        you could not speak to the merits of the application and what you were
        doing is you were applying to adjourn the application as you did not
        have
--

MR. WARD:
I stand to be corrected, but
        I do not believe I said I could not speak to the merits.  I said it would
        take time for me to make copies of the authorities I wish to produce
        and to refer to them and muster my submissions.  If the merits are to
        be dealt with, then I wish to make those submissions as best I can.  I
        will have to read from case law which I have available here.  I have
        several boxes of case law at my office, but I will read from the case
        law and make copies at the break.

THE COURT:
No, Mr. Ward.  The order specifically  provides
        that the persons affected by the order can apply on two days' notice
        so
--

MR. WARD:
Sorry, My Lady.  It is a fundamental
        principle of natural justice that persons affected by the court's pronouncements
        have an opportunity to be heard.  I seek the opportunity to be heard.

THE COURT:
No, Mr. Ward
.

MR. WARD:  Thank you, My Lady.

THE COURT:  Thank you.  Is there anything
      else, Mr. Kuhn?

MR. KUHN:  Yes, My Lady.  I would like to
      perhaps satisfy Mr. Ward's concern that there is no enforcement sought
      in the order itself.  Our assumption, My Lady, is that Mr. Ward's client
      together with any other clients or people affected by the order will comply
      with the law rather than seeking a specific enforcement involving the police.  So
      my concerns are simply that parties of record, including Mr. Ward's client,
      understand that our assumption as private holders of land is that people
      will respect the court order made by this.

THE COURT:  Is that why your form of order
      did not include the usual clause that the police would arrest?

MR. KUHN:  Yes.  We
      see no basis upon which to impose upon the Police Department an obligation
      by a specific order and we are assured that the Police Department will
      carry out their roles without the necessity of this Court seeking to compel
      them, so to speak, to do so and also our assumption is that these individuals,
      while they may have a misguided view of how to express their free right
      of speech, are law-abiding individuals who are very likely to comply with
      the law rather than not comply with an order of this Court and as Your
      Ladyship indicates, the normal 48-hour ability to set aside or vary the
      order is available and we would be happy to comply with whatever timing
      Mr. Ward or anybody else who seeks to affect the order wishes to make.

[Underlining added.]

[37]

The
      order made by Madam Justice Loo is in the same terms as the notice of motion
      (set out in paragraph 28 of these reasons) with the exception of the paragraph
      requiring posting of the order, which reads:

5.    The
      Plaintiff be excused from serving copies of the Affidavit material heard
      on this Application when serving this Order, provided that the Plaintiff
      will provide copies thereof on the of [sic] request any Defendant who is
      served with this Order and post this Order in two conspicuous locations
      at the point of access to the Lands and building on the Lands, as used
      by the Defendants.

[38]

A
      motion for an enforcement order was filed later in the day on 16 September
      2002, along with an affidavit by Mr. Kuhn, who had earlier appeared before
      Madam Justice Loo, acting on behalf of PRHC.  In his affidavit, Mr. Kuhn
      deposed:

2.    I appeared and made submissions to the Court,
      Madam Justice Loo, on the morning of September 16, 2002 in respect of an
      Ex Parte Notice of Motion seeking relief in the form of interlocutory injunctions
      in this matter.  The Court made the Order (the "Injunction Order"),
      a true copy of which is attached as Exhibit "A" to this my Affidavit.

3.    I advised the Court, based on information provided
      to me by my partner, Kevin Boonstra that the Inspector on duty on September
      15, 2002, Inspector Mansell, advised him that the Vancouver Police Department
      would enforce an interlocutory injunction in this matter.

4.    I was instructed by the Plaintiff that, based
      on the advice from Inspector Mansell as set out above, and in order to
      allow the Defendants and those parties affected by the Injunction Order
      to peaceably comply with its terms, I should not seek an immediate enforcement
      terms [sic] in the Injunction Order.  I advised the Court of these instructions
      and the basis of the Plaintiff's instructions in seeking the Injunction
      Order.

5.    I attended with members of the Vancouver Police
      Department, and specifically, Inspector Irons and Inspector Frail, at the
      Lands and buildings described in the Injunction Order, and the Plaintiff's
      security personnel, for the purposes of serving and posting the Injunction
      Order pursuant to its terms.
I was advised by Inspectors Irons and
      Frail that, unless there were destruction of property or harm or impending
      harm to persons, the Vancouver Police Department would not enforce the
      Injunction Order without enforcement provisions specifically authorizing
      a peace officer to do so,
and that either we were mistaken about what
      Inspector Mansell said or meant, or the [sic] Inspector Mansell had been
      mistaken in his understanding of the policy of the Vancouver Police Department.  Inspectors
      Irons and Frail advised me to seek enforcement provisions if it was the
      intention of the Plaintiff that the Injunction Order should be enforced
      by the Vancouver Police Department if and when the Defendants do not comply
      with it voluntarily.

[Underlining added.]

[39]

In
      the early evening of the same day on which the interlocutory injunction
      was issued, Madam Justice Loo granted an "Enforcement Order" authorizing
      the police to arrest and remove any person believed on reasonable and probable
      grounds to be occupying the Woodward's Building in contravention of the
      earlier Order.  No notice was given to Mr. Hall's counsel of the application
      for the Enforcement Order.

[40]

In
      its material part, the Enforcement Order reads:

THIS COURT ORDERS
      THAT, pending the trial of this action or until further Order of this Court:

1.    Any peace officer is authorized to arrest and
      remove any person from the Lands, or any structure or building on the Lands
      (as defined in paragraph 2 of the Order of Madam Justice Loo made in this
      action on Monday, September 16, 2002), whom the peace officer has reasonable
      and probable grounds to believe is trespassing on or occupying the Lands;

2.    Any peace officer who arrests and removes any
      person pursuant to this Order be authorized to bring forthwith such person
      before this Court at Vancouver, British Columbia for the purpose of being
      proceeded against for contempt of Court, or for fixing a time for such
      proceedings, and the police officer may detain such person until it is
      possible to bring such person before the Court;

3.    This Order shall take effect from and after 8
      a.m. the morning of September, 17, 2002, and not before;

4.    The Plaintiff be excused from serving copies of
      the Affidavit material supporting this Application when serving this Order,
      provided that the Plaintiff will provide copies thereof on the request
      of any Defendant who is served with this Order and post this Order in two
      conspicuous locations at or near the point of access to the Lands, as used
      by the Defendants.

5.    Any person
      affected by this Order is at liberty to apply to set aside or vary this
      Order on 48 hours notice.  Rule 51A of the Rules of Court shall not apply
      to any application to vary or set aside injunctions in this action.

[41]

On
      21 September 2002, members of the Vancouver Police Department entered the
      Woodward's Building, arrested 54 people and brought them before the court
      because they were allegedly in violation of the order of Madam Justice
      Loo.  On the same day, Madam Justice Bennett ordered that 53 of the 54
      people who had been apprehended pursuant to the Enforcement Order be released
      from custody, each on an undertaking not to enter the Woodward's Building.  The
      Undertaking also provided that the person signing it would attend "before
      a Judge of the Supreme Court on November 7, 2002 at 10:00 a.m. at the Law
      Courts" and "at other times required by the court to be dealt
      with according to the law".  The only person who remained in custody
      was ordered released on 23 September 2002 after he provided the same undertaking
      as was given by those released two days earlier.

[42]

There
      was some correspondence between Mr. Kuhn and Mr. Ward in October 2002 regarding
      Mr. Terry Hall and, in early November 2002, about the fact that PRHC had
      not filed any material as required by the
Rules of Court
if
      it intended to pursue civil contempt proceedings.

[43]

The
      following letter dated 4 October 2002 was sent from Kuhn & Company
      to Mr. Ward regarding Mr. Hall:

Given that your client
      apparently obeyed the Court's order by leaving the Woodwards building (assuming
      that he was there at some point), and given the current situation, our
      client has decided that it no longer will seek relief against Mr. Hall.  As
      such, we have filed a Notice of Discontinuance with respect to the action
      against him.  Please find a copy of same enclosed for service on you.  Please
      acknowledge service by signing and returning the enclosed copy of this
      letter.

We trust that this matter is now at an end with respect to Mr. Hall.

[44]

On
      1 November 2002, Mr. Ward wrote to Mr. Kuhn:

Since we still have received no Notice of Motion, Notice of Hearing or
      supporting material from counsel for the Plaintiff, we assume that there
      will be no hearing on November 7, 2002 in the above-noted matter.  Please
      confirm that the "Undertakings" signed by the fifty-four persons
      arrested have been vacated.

[45]

On
      4 November 2002, Mr. Kuhn responded:

We have in hand your
      letters of November 1, 2002.

You are incorrect
      that there will be no hearing on November 7, 2002.  The "Undertakings" given
      by the 54 alleged contemnors are
given to the Court
and they
      are therefore required by the Court to attend on November 7, 2002.  Even
if
our
      client were disposed to do so, it cannot "vacate" the Undertakings.  We
      intend to advise counsel and the Court on or before November 7, 2002 how
      our client wishes to proceed.  At this point we are not in a position to
      do so.  Regardless of how our client may wish to proceed, the Court can
      proceed against the alleged contemnors as it deems appropriate.

[Emphasis in original.]

[46]

On
      7 November 2002, 34 of the 54 protestors who had been released on undertakings
      appeared before Madam Justice Dillon, as did a number of lawyers representing
      various protestors.  Counsel for the PRHC told Madam Justice Dillon that
      the evening before, he had been advised by the Attorney General's Department
      that the Attorney General did not intend to take criminal contempt proceedings
      against any of the protesters and that PRHC did not intend to proceed with
      civil contempt proceedings.

[47]

Madam
      Justice Dillon made an order dismissing the contempt proceedings and ordered
      that no warrants were to be issued for any person who had been arrested
      and released on an undertaking to appear but who had not appeared.  She
      also made the following order as to costs, which is the order under appeal
      in CA030302:

3.    The persons arrested on September 21, 2002 and
      appearing today in person, as listed in Schedule "A" hereto,
      shall have their costs of the day fixed at $100 each, payable forthwith
      by the Plaintiff in any event of the cause; and,

4.    The
      persons arrested on September 21, 2002 and appearing today by counsel shall
      have their taxable costs of the day, payable by the Plaintiff forthwith
      in any event of the cause.

[48]

At
      the outset of her oral reasons for judgment given on 7 November 2002, Madam
      Justice Dillon noted that "
the
      plaintiff has indicated to the court that it is not proceeding with an
      application for civil contempt" and then went on to say:

[2]   Since that time,
      I am advised that certain of those who were arrested under the injunction
      and who gave undertakings to this court have been represented by counsel,
      which counsel engaged in correspondence with the plaintiffs to ascertain
      what would be taking place on today's date.

[3]   November 7,
      2002 was the date fixed in the undertaking given to the court for the next
      appearance.  At this time, all could reasonably have contemplated that
      civil contempt proceedings would have issued or not, or an application
      made for an adjournment.

[4]   Despite the
      correspondence between counsel, no indication was given by counsel for
      the plaintiff as to what was to occur today until the appearance in court,
      for reasons related to the plaintiff alone.

[5]   Therefore, the
      contempt proceedings are dismissed, and those who gave undertakings to
      the court are released immediately from their undertakings.  No warrants
      will issue for those who have not appeared in court today.

[6]   The injunction with respect to the premises known as "the
      old Woodward's building" remains in effect.  In other words, there
      is still a court order outstanding to prevent trespass of that building.  This
      court will not proceed on its own to initiate any contempt proceedings.

[49]

On
      the question of costs, Madam Justice Dillon said:

[7]   That leaves
      the matter of costs that have been requested.
This is a civil matter
      of a relatively straightforward nature.  Normally, if a party comes to
      the court and then the matter doesn't proceed for reasons related to the
      other party, they're given costs of the day.  I see no reason in principle
      why that should not apply in this case, except for the consideration as
      to whether or not those who gave undertakings to the court, at the request
      of the plaintiff, are considered parties within the meaning of the costs
      rule; or are considered non-parties who should otherwise receive costs
.

[8]   In considering
      the style of cause, the only named person is Terry Hall, a person who filed
      an appearance and which action was later discontinued against Mr. Hall.  The
      rest of the defendants are "John Doe, Jane Doe and persons unknown".  Clearly, "John
      Doe" and "Jane Doe", in our court vernacular, refers to
      any person, the specific name not being known.

[9]   The names of
      those who gave undertakings to the court have been known since September
      the 21, 2002.  Those persons are within the contemplation of John Doe and
      Jane Doe and persons unknown, within the style of cause drafted by the
      plaintiffs. Accordingly, I consider them to be parties for the purposes
      of costs.

[10]  Pursuant to
      Rule 57(13) the court can fix a lump sum award of costs.  The award of
      costs that I intend to make is only for costs for today.

[11]  The plaintiffs
      were clearly entitled to come to court to get an injunction, and to proceed
      with that matter as they have up till today, including not proceeding today.  However,
      I see no reason why costs should not be given for today.

[12]  Costs are fixed
      for those who have given undertakings to the court, and who have appeared
      today, in the amount of $100 per person.

[13]  Costs for those
      represented by counsel, will be pursuant to a bill of costs.  They may
      present their bills in the normal manner.

[14]  Those who have
      given undertakings and who are here today should then make sure that Mr.
      Sheriff has your name, so that you may receive your costs, which will be
      payable forthwith.  You will be required to provide an address where your
      costs can be mailed to you.

[Underlining added.]

[50]

PRHC
      subsequently obtained leave to appeal the order for costs as well as a
      stay of execution pending appeal.

III.  The appeal from the order granting the "without
        notice" interlocutory injunction to PRHC

[51]

On
      the appeal from the
ex parte
interlocutory injunction granted by
      Madam Justice Loo, the arguments focused mainly on procedural and process
      issues rather than on the factors that go to the determination of whether
      injunctive relief ought to be granted, although the two cannot be separated
      entirely.  The procedural and process issues arose in the context of injunctive
      relief being sought where acts of social or political protest appeared
      to be trenching on private rights.

[52]

Rule
      45 of the
Rules of Court
concerns injunctions.  After amendments
      to the Rule in 2000, Rule 45(3) now provides:

(3)   If
      an application for an interlocutory injunction is made without notice,
      the court may grant an interim injunction.

[53]

The
      following subrules of Rule 52 are also relevant to the arguments on the
      appeal:

(12)  If it appears
      to the court that a petition or notice of motion ought to have been but
      was not served on or delivered to a person, the court may

(a)   dismiss
      the application or dismiss it only against that person,

(b)   adjourn
      the application and direct that service or delivery be effected, or that
      notice be given in some alternate manner, to that person, or

(c)   direct
      that any order made, together with any other documents the court may order,
      be served on or delivered to that person.

(12.1) If the nature
      of the application or the circumstances render service of a petition or
      notice of motion impracticable or unnecessary, or in case of urgency, the
      court may make an order without notice.

(12.2) If an order
      is made without notice by reason of urgency, a copy of the order and the
      documents filed in support must be served by the party obtaining the order
      on each person who is affected by the order.

(12.3)
      On the application of a person affected by an order made without notice,
      the court may vary or set aside the order.

[54]

In
      this case, PRHC filed both its Writ and application for an interlocutory
      injunction on the same day.  The application was immediately brought on
      for hearing without notice to the protestors.  The force of what Wilson
      J. said in
Gulf Islands Navigation Ltd. v. Seafarers International
      Union of North America (Canadian District)
,
supra
, at 653 is undiminished with
      time and bears repeating:

... Where the application is made
ex parte
the utmost scrupulosity
      and care must be exercised by the judge.  In the course of trying to restrain "irreparable" damage
      to one litigant, he may cause it to another.  The first inquiry to be made
      in all cases is, "Why did you not give notice?"; and if the answer
      elicited does not reveal extraordinary urgency, the application must be
      refused.

[55]

There
      are, of course, occasions when injunctive relief must be sought without
      notice because of fears that irreparable harm will occur if there is any
      delay in obtaining an order restraining the conduct that would produce
      that harm.  In this case, that may have been what prompted PRHC to bring
      on its motion for an interlocutory injunction without notice, but regardless
      of that, it was incumbent on the chambers judge to consider whether the
      affidavit material filed by PRHC supported such a conclusion before making
      the
ex parte
order.

[56]

Whether
      the material could support the conclusion that irreparable harm would have
      ensued if injunctive relief was not obtained immediately in this case seems
      to me to be open to serious question.  According to the affidavit material
      filed by PRHC on its application, the Woodward's Building had been vacant
      at the time it was purchased by PRHC and little work had been done on it
      thereafter.  The fact that PRHC's corporate building manager had a private
      security company on site obviously did not prevent the Vancouver police
      from attending for the purpose of investigating the crime of wilful destruction
      of property and to ensure that those who had entered the building were
      not injured because of the state of the building.  Indeed, the affidavits
      filed by PRHC confirm that the police were in attendance for these purposes.  As
      Mr. Kuhn's affidavit filed in support of PRHC's application for an enforcement
      order reveals, what the police were not prepared to do without an enforcement
      order was to remove the protestors, who were trespassers on PRHC's property,
      from the Woodward's Building.

[57]

While
      the chambers judge may have thought that there was no risk of harm to the
      protestors if the interlocutory injunction were granted in this case, I
      think that view is not legally correct.  It may be true to say that the
      risk of harm to the protestors would have little or nothing to do with
      monetary loss but that does not mean there was no legally recognizable
      risk of harm.  An unwarranted or unnecessary stifling of freedom of expression,
      including the right to dissent, is not something that can be measured monetarily,
      but "harm" is not confined to monetary loss.

[58]

When
      injunctive relief is being sought in a case such as this, it seems to me
      to be essential that the potential for "harm" to our constitutionally
      entrenched right to freedom of expression must be taken into account as
      part of the familiar balance of convenience test referred to in the case
      authorities.

[59]

If
      the court concludes that some injunctive relief must issue, it is also
      essential that the order be carefully and precisely worded so as to ensure
      that the order does not limit freedom of expression unnecessarily. In that
      regard, it may also be useful to note that the order made in the action
      brought by the City of Vancouver, which is the subject of the appeal in
      CA030345, contained the following provision which was one way of guarding
      against an unwarranted restriction of freedom of assembly:

this injunction Order does not prohibit or limit the right of the Defendants,
      or any other persons, to lawfully assemble on any street or any part thereof;

[60]

It
      appears from the transcript that the chambers judge considered that a term
      in the order permitting the
ex parte
injunction to be set aside
      on 48 hours notice obviated the need to hear submissions from counsel for
      Mr. Hall or to require that notice of the application be given to the other
      protestors.  With deference, I disagree with that view.  It has always
      been the case that an order made without notice can be set aside by the
      court that made it.  Having the right to apply to set aside or vary an
      order is not an adequate substitute for being heard at the time the application
      for an interlocutory injunction is before the court for determination.  As
      noted earlier, the harm that may result from such an order is the curtailment
      of freedom of expression in a case such as this.

[61]

There
      is no indication in the transcript of the hearing before Madam Justice
      Loo that any consideration was given to granting an interim injunction
      for a short, limited period of time in order to give PRHC an opportunity
      to serve the protestors.  Had such an interim injunction been granted,
      the burden of establishing the need for injunctive relief would have remained
      with PRHC when it moved to continue the injunction.  The interlocutory
      order that was granted by the chambers judge, providing as it did that
      it could be set aside on 48 hours notice, put the burden of showing that
      the order ought to be varied or set aside on the shoulders of the protestors.

[62]

In
      summary, in a case such as this where no notice of the application for
      an injunction was being given to the protestors who might have been affected
      by the order, I am of the view that regardless of whether the injunctive
      relief is seen as urgently required to prevent irreparable harm to the
      applicant, any order made ought to take the form of an interim injunction
      for a short, specified period rather than an
ex parte
interlocutory
      injunction that may be set aside on 24 or 48 hours notice.  Granting an
      interim injunction for a short, specified period enables notice of the
      application to be given, and permits the protestors to prepare for and
      make submissions at a contested hearing, including those directed at how
      the lawful exercise of the right of freedom of expression, which includes
      protest, is to be taken into account in determining the balance of convenience.

IV.   Result

[63]

For
      the reasons stated, I would allow the appeal from the
ex parte
interlocutory
      injunction granted by Madam Justice Loo and the appeal from the order of
      Madam Justice Dillon awarding costs of the day to the protestors.

[64]

Unless
      counsel wish to make submissions to the contrary, I would make no order
      as to costs in respect of the appeal of the order of Madam Justice Dillon.

[65]

As
      the appellant in CA030118 was successful on the appeal brought from Madam
      Justice Loo's order, he is entitled to his costs of the appeal.

The Honourable
Madam Justice Rowles

I Agree:

The Honourable
Madam Justice Prowse

I Agree:

The Honourable
Mr. Justice Oppal


